As I understand this record, neither the charter nor the ordinances of the City of Miami, nor any statute of the State, create any such office or franchise as Superintendent of Yacht Docks of the City of Miami. The relator was merely an employee of the City, holding a position or employment under the Director of Public Service, which city officer, thus designated, was by the city charter placed in charge of and made responsible for the maintenance and operation of all the city's docks and anchorage basins. I am inclined to the view that the Circuit Judge was correct in holding that the relator was an employee rather than an officer and that no such office or franchise is involved in this case as can be made the subject of quo warranto proceedings. State ex rel. Clyatt v. Hocker, 39 Fla. 477, 22 So. 721; State ex rel. Holloway v. Sheats, 78 Fla. 583, 83 So. 508; Dade County v. State, 95 Fla. 465, 116 So. 72; 46 C. J. 928; 23 Am.  Eng. Encyc. of Law, 601, 632.